                                       LIPMAN & BOOTH, LLC
                                               ATTORNEYS AT LAW
                                              www.lipmanandbooth.com

CHRISTOPHER BOOTH                                                                       11 BROADWAY, SUITE 1054
NOAH LIPMAN* (RET)                                                                       New York, New York 10004
                                                                                        TEL: (212) 363-6969
                                                                                        FAX: (212) 363-6041
                                                                                        cbooth@lipmanandbooth.com

                                                              December 18, 2019

        The Hon. Frederic Block
        United States District Judge
        Eastern District of New York
        225 Cadman Plaza
        Brooklyn, New York 11201
        Via ECF

                       Re:     United States v. Mark Kocaj,
                               Indictments 19-CR-575 (FB) & 19-Cr-577 (FB)

        Dear Judge Block:

               The defendant is at liberty upon terms of bail that include home detention and GPS monitoring.
        Accordingly, he requests a modification of the terms of release to permit travel to the Bronx on
        December 20, 2019 and to the Bronx and White Plains on December 21, 2019 as specified herein. I have
        consulted with A.U.S.A. Keith Edelman who does not object.

                The defendant requests permission to leave his home on December 20, 2019 at 6:00 pm to travel
        to a family dinner in the Bronx, as detailed to Pre-trial services, and return to his home by 11:00 pm that
        same night. The defendant also requests permission to leave his home on December 21, 2019 at 12:00
        pm to travel to the Bronx and White Plains, New York, in order to shop for the holidays, as detailed to
        Pre-Trial services, and return home by 5:00 pm that same day.

               I have advised US Pre-trial Services Officer Leo Barrios (SDNY) and Officer Carter (EDNY)
        via email and am unaware of any objections.

                Wherefore, it is respectfully requested that the defendant’s bail conditions be modified to permit
        travel to the Bronx on December 20, 2019 and to the Bronx and White Plains December 21, 2019.

                                                                              Respectfully,

                                                                                   /s
                                                                              Christopher Booth

        Cc: AUSA Keith Edelman: Keith.Edelman@usdoj.gov
            USPO Leo Barrios: Leo_Barrios@nyspt.uscourts.gov
            USPO Carter: EMunit@nyept.uscourts.gov
